Order entered September 8, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00405-CV

  CRC INSURANCE SERVICES, INC. D/B/A SOUTHERN CROSS UNDERWRITERS,
                               Appellant

                                                V.

                       LAKE TEXOMA HIGHPORT, LLC, Appellee

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. 08-0604-397A

                                           ORDER
       We GRANT appellant’s September 3, 2014 unopposed motion to extend deadline to file

brief and ORDER the brief be filed no later than September 26, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE